Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 11 March 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-30, 40, 44 and 51-65 have been canceled. 
2. New Claims 66-67 have been added.
3. Claims 31, 45-46 and 49-50 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 103 and double patenting.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 44-45 and 49-50 under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating the symptoms recited in claims 44-45 and 49-50, does not reasonably provide enablement for preventing the said symptoms, has been overcome by amendment. Claim 44 has been canceled. Claim 45 has been amended to depend from claim 31. In claims 49 and 50 the term prevents has been deleted.
6. The rejection of Claims 31-39, 41-43 and 45-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been overcome by amendments. The rejection of claims 40 and 44 has been rendered moot by cancelation.
7. The rejection of Claims 31-39 and 47 under 35 U.S.C. 103 as being unpatentable over Prestwich et al (US 8,399,430; ‘430) in view of Prestwich et al (US 2013/0035307; ‘307) and further in view of Prestwich et al (WO 2011/156445; cited in IDS filed 12/31/2019; ‘445). And 
8. The rejection of Claims 40 and 44 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-25, 27-28 and 30-32 of U.S. Patent No. 9,549,945 (‘945) and as being unpatentable over claims 1-13 and 24-25 of U.S. Patent No. 10, 179,147 (‘147) in view of Prestwich et al (US 8,399,430; ‘430; of record) and further in view of Prestwich et al (US 2013/0035307; ‘307; of record), Prestwich et al (WO 2011/156445; cited in IDS filed 12/31/2019; ‘445; of record) and Schleimer (Annual Review of Pathol. Mech. Dis., 2017, 12, 331-357; first published online in advance on Dec. 05, 2016; cited in IDS filed 12/31/2019; of record) has been rendered moot by cancelation.
	Claims 31-39, 41-43, 45-50, 66 and 67 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 11 March 2021 wherein the limitations in pending claims 31, 45-46 and 49-50 have been amended. Claim 31 has been amended as method for reducing or eliminating one or more symptoms of chronic rhinosinusitis. The recitation regarding the degree of methylation has been clarified and recitation regarding reducing gene expression which reduces or eliminates symptoms of chronic rhinosinusitis have been added. In claim 45 the dependency has been amended. In claim 46 the recitation ‘degenerative changes’ has been replaced by atrophy. In claims 49 and 50 the term prevents has been deleted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 31-39, 41-43, 45-50 and new claims 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Prestwich et al (US 8,399,430; ‘430; of record) in view of Prestwich et al (US 2013/0035307; ‘307; of record) and further in view of Prestwich et al (WO 2011/156445; cited in IDS filed 12/31/2019; ‘445; of record) and Schleimer (Annual Review of Pathol. Mech. Dis., 2017, 12, 331-357; first published online in advance on Dec. 05, 2016; cited in IDS filed 12/31/2019; of record and newly cited necessitated by amendment).
‘430 teaches a method of treating chronic rhinosinusitis in a subject comprising nasal administration of a composition comprising a first modified hyaluronan or a pharmaceutically acceptable salt or ester thereof (col. 10, lines 1-10, lines 44-55; col. 11, lines 11-36, col. 14, lines 22-34; col. 5, lines 24-37). The first modified hyaluronan comprises (i) at least one C-6 OH proton of the N-acetyl-glucosamine residue substituted with a methyl group per disaccharide unit (col. 5, lines 24-37), (ii) has an average molecular weight of 1kDa to 15kDa (col. 7, lines 5-9) and (iii) a degree of sulfation of 2.5-4.0 sulfate groups per disaccharide unit (col. 6, lines 65-67; part of the limitations of claim 31, part a), limitation of claim 37, part of the limitations of claim 38). The teaching that at least one C-6 OH proton of the N-acetyl-glucosamine residue substituted with a methyl group per disaccharide unit suggests that the degree of methylation can be higher. The composition can be administered in the form of a spray, nasal wash (col. 10, lines 44-57; limitations of claim 41). The teaching of ‘430 at col. 1, line 66 through col. 2, line 4, is a suggestion to one of ordinary skill in the art that a combination of two modified hyaluronans having the structural features as above can be used in a method of treating rhinosinusitis (as in parts a) and b) of claim 31). ‘430 teaches that its composition treats/reduces/eliminates one or more symptoms of chronic rhinosinusitis (col. 10, lines 44-55, col. 11, lines 11-36, col. 12, lines 19-45; as in claim 31). According to‘430, its compounds are useful for treating inflammatory eosinophils (col. 12, lines 19-45). This indicates that the modified hyaluronans will also reduce the amount of eosinophils in the claimed method (as in claim 47) since rhinosinusitis is also an inflammatory condition.
‘430 does not teach the use of a second modified hyaluronan wherein pyridine is covalently bonded to it (as in claim 31, part b)). ‘430 also does not teach the limitations of claims 32-36, 38, 39(part), 42, 43, 45, 46, 48-50 and new claims 66-67.
‘307 teaches the use of hyaluronan derivative wherein the degree of methylation of the C-6 OH is 0.03-0.3 methyl groups per disaccharide unit (paras 0036, 0039 and 0055; as in claim 31, parts (a) and (b) regarding degree of methylation). According to ‘307, inflammatory agents can be included in its composition (para 0061). However, in view of the teachings of ‘430 wherein the modified hyaluronan itself is an anti-inflammatory agent, the artisan would find it obvious to adjust the degree of methylation to be in the range of 0.03-0.3 (as in claim 36) in the modified hyaluronan of ‘430.
	‘445, drawn to treatment of chronic inflammatory disorders like sinusitis, teaches the use of modified hyaluronan as active agent wherein the hyaluronan has pyridine covalently attached to it (page 2, last paragraph; page 7, lines 10-13, page 18, lines 21-25; as in claim 31, part b)). The amount of pyridine present in the composition is in the range of 0.1wt% to 4.0wt% (page 20, lines 4-18). In view of this teaching, it would have been obvious to the artisan to modify the method of ‘430 in order to provide a composition of hyaluronan having the claimed percentage of covalently bonded pyridine as one of the active agents (as in claim 38) in a method of treating chronic rhinosinusitis. In view of the teachings of ‘430, ‘307 and‘445, it would also be obvious to the artisan to make and use the first and second modified hyaluronan as in claim 39. ‘445 use of organic and metal salts of modified hyaluronan (pages 33 and 34, claims 1 and 16 of ‘445; limitations of claims 42-43). 
Schleimer teaches that chronic rhinosinusitis is a disease of inflammation of the nose and paranasal sinuses characterized by persistent symptoms including congestion, stuffiness, nasal discharge, pain and facial pressure, loss of sense of smell (ansomia), cough and fatigue. Certain microbial species like Staphylococcus aureus have been implicated in driving inflammation (page 332, Introduction; limitation of claim 45). Therefore, administration of the active agent combination of ‘430 will reduce the above symptoms, conditions, ansomia, dysnosmia and inhibit bacterial growth as in claims 45-46, 49-50 and 66-67. Schleimer teaches that IL-13 expression is increased (page 343, last paragraph), which induces an IgE response. According to‘430, its compounds are useful for treating inflammatory conditions involving eosinophils (col. 12, lines 19-45). This indicates that the modified hyaluronans will also reduce the amount of eosinophils thereby reducing IgE protein as in claim 48. Schleimer also teaches that IL-6 is enhanced in chronic rhinosinusitis. CRS phenotype most likely results from the combined effects across critical pathways that control the immunobiology of nasal mucosa. Epigenetic changes create de facto genetic changes by altering gene expression (see under subheading Genetic Factors in development of CRS at page 553). IL-5 was also high in some patients (page 556, right col. first full paragraph). Increased IL-17 expression has also been detected (page 553, left col., first full paragraph). BAFF, an activating factor of the TNF family is also elevated (page 555, left col. full paragraph below figure). These teachings of Schleimer tells one of ordinary skill in the art that elevated levels of IL’s and TNF’s are involved in chronic rhinosinusitis (limitations of claims 31-35). Since the combined teachings of ‘430, ‘307 and ‘445 suggest that a combination of two modified HA’s are useful for treating chronic rhinosinusitis, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer a composition comprising the claimed combination of the modified hyaluronans in a method of reducing or eliminating one or more symptoms of chronic rhinosinusitis since the use of the claimed combination of agents for the same reduction or elimination of symptoms of chronic rhinosinusitis is suggested in the prior art.
It is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose. In re Kerkhoven, 626 F. 2d 846, 205 USPQ 1069 (CCPA 1980). Motivation to combine and use is to provide a single composition having an enhanced effect of both active agents in reducing or eliminating symptoms chronic rhinosinusitis.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims under 35 USC 103 arguing that the wherein clause must be considered with respect to patentability. None of the references cited disclose reducing expression of genes and reducing gene expression in order to reduce or eliminate one or more symptoms of chronic rhinosinusitis. The instant claims are not rendered obvious (Remarks-pages 11-12).
Obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988 and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
The prior art teaches treatment of chronic rhinosinusitis via administration of the modified HA’s individually. The treatment of the said condition indicates that the active agents reduce or eliminate the symptoms associated with chronic rhinosinusitis. There need not be an express teaching regarding this. Schleimer teaches that IL’s and activating factors of the TNF family ae involved in chronic rhinosinusitis. In view of this teaching it would be clear to the artisan that administration of the HA’s taught by the ‘430, ‘307 and ‘445 references will reduce gene expression and thereby reduce or eliminate symptoms of chronic rhinosinusitis. The combined teachings of the prior art do render the instant claims obvious. The rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-39, 41-43, 45-50 and new claims 66-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-25, 27-28 and 30-32 of U.S. Patent No. 9,549,945 (‘945) and as being unpatentable over claims 1-13 and 24-25 of U.S. Patent No. 10, 179,147 (‘147) in view of Prestwich et al (US 8,399,430; ‘430; of record) and further in view of Prestwich et al (US 2013/0035307; ‘307; of record), Prestwich et al (WO 2011/156445; cited in IDS filed 12/31/2019; ‘445; of record) and Schleimer (Annual Review of Pathol. Mech. Dis., 2017, 12, 331-357; first published online in advance on Dec. 05, 2016; cited in IDS filed 12/31/2019; of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Claim 31 is drawn to a method of treating chronic rhinosinusitis in a subject comprising administering a combination of two modified hyaluronans having the same average molecular weight, degree of methylation and degree of sulfation wherein the second modified hyaluronan has pyridine covalently bonded to the hyaluronan. Dependent claims 32-39, 41-43, 45-50 and new claims 66-67 recite limitations regarding reduction of gene expression, degree of 
Claims 1-2, 4-25, 27-28 and 30-32 of ‘945 and claims 1-13 and 24-25 of ‘147 are drawn to a method of treating inflammation which can be rhinitis or sinusitis via administration of a hyaluronan having the same modifications including salts and esters and combinations thereof, including hyaluronan that has pyridine covalently bonded to it (‘147).
The copending claims differ from the instant claims in that the instant claims employ a combination of two modified hyaluronans, one of which has pyridine covalently bonded to it, whereas the copending claims use only a single modified hyaluronan. 
The teachings of the secondary references are set forth above. These teachings render obvious the use of a combination of two modified hyaluronans in the claimed method.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that a combination of two modified hyaluronans as claimed could be successfully employed in the instant method of treatment. 
  In the instant case ‘945 and ‘147 teach the separate use of the modified hyaluronans in the same method of treatment applicant claims.  Although the copending claims do not employ a combination of two modified hyaluronans, one of ordinary skill in the art would readily recognize that the two modified hyaluronans taught by the copending claims could be combined and employed in the instant method with a reasonable expectation of success.  The use of known members of classes of agents in methods of treatment taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for believing that a combination of the active agents taught in individually in the prior art for the same purpose 

Response to Applicant’s Remarks
Applicant has advanced the same arguments as done for the obviousness rejection. The Examiner’s response above also applies for maintaining the double patenting rejections of record.


Conclusion
1. Pending claims 31-39, 41-43, 45-50, 66 and 67 are rejected.
2. Claims 1-30, 40, 44 and 51-65 have been canceled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/
 Primary Examiner, Art Unit 1623